                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


JAMIE NEIL PARKER                           )
                Plaintiff,                  )
                                            )
v.                                          )      JUDGMENT
                                            )      5:20-CV-359-FL
THOMAS H. LOCK, Judge, KRISTEN              )
BALL and KARLA BETH DENNING,                )
                Defendants.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendation of the United States Magistrate Judge, to
which no objection was filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 15, 2020, and for the reasons set forth more specifically therein, that this action is
DISMISSED.

This Judgment Filed and Entered on September 15, 2020, and Copies To:
Jamie Neil Parker (via U.S. Mail) 202 Charlie Road, Four Oaks, NC 27524

September 15, 2020                  PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




           Case 5:20-cv-00359-FL Document 7 Filed 09/15/20 Page 1 of 1
